Voto disidente del
Juez Asociado Señor Ñegrón García,
al cual se une el Juez Asociado Señor Rebollo López.
HH
Disentimos. La legitimación activa (standing) del peti-cionario El Vocero de Puerto Rico, a través de su Director *503Asociado Germán Martínez Negrón, en virtud del “interés especial” que ostenta como administrador y editor de un periódico, es incuestionable. Prensa Insular de P.R. v. Cordero, Auditor, 67 D.P.R. 89, 102-103 (1947).
En virtud de los claros términos de la Ley de Ética Gubernamental del Estado Libre Asociado de Puerto Rico (en adelante Ley de Ética Gubernamental), Ley Núm. 12 de 24 de julio de 1985 (3 L.P.R.A. see. 1801 et seq.), los miembros de la Asamblea Legislativa se autoimpusieron la obligación de adoptar un código de ética o enmendar sus reglamentos, incorporando los principios éticos del estatuto, ello dentro del año de su vigencia, y subsiguientemente someter sus informes financieros a la Oficina de Ética Gubernamental.
A la luz de su carácter obligatorio, la omisión de la Asamblea Legislativa respecto a adoptar el aludido código de ética o reglamento, sólo puede significar una negativa a regirse por los principios éticos y de sana administración pública contenidos en la Ley de Ética Gubernamental. La situación es intolerable. Frente a ésta, dichos principios aplican supletoriamente. Lo contrario crearía un vacío que, por razonamiento y omisión circulares, derrotaría el espí-ritu y los propósitos fundamentales de dicha ley.
La negativa de los legisladores a someter sus informes se proyecta, preliminarmente, como la situación clásica para judicialmente compelerlos mediante mandamus. Una vez la Ley de Ética Gubernamental fue refrendada por la Asamblea Legislativa y el Primer Ejecutivo, todos los legis-ladores quedaron sometidos a sus disposiciones. Su es-tricto acatamiento no puede estar sujeto a la conveniencia personal o al buen o mal juicio individual.
II
La presentación de estados financieros ante la Comisión Estatal de Elecciones, como fuente alterna de información, no es excusa para aceptar este incumplimiento. Aparte de *504que no cubre a todos los miembros de la Legislatura, se trata de normas, trámites y sanciones distintas e indepen-dientes: el deber de divulgación bajo la Ley de Etica Guber-namental es anual, no cuatrienal, como dispone la Ley Electoral de Puerto Rico.
En vista de la urgencia del recurso, la legitimación ac-tiva del peticionario y el derecho de acceso a información —Soto v. Srio. de Justicia, 112 D.P.R. 477 (1982)— debimos acoger en jurisdicción original el recurso y conceder un tér-mino breve a los demandados Hons. Miguel Hernández Agosto et ais. para que expusieran sus razones por las cua-les no deberíamos expedir el mandamus.
El traslado al Tribunal Superior, Sala de San Juan, constituye un mal precedente. Sólo augura más demora y, con ello, la continua violación de la Ley de Etica Gubernamental.